Case 2:18-cv-10542-LJM-EAS ECF No. 98 filed 02/15/19            PageID.1457   Page 1 of 3



Marc J. Randazza
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, NV 89117
Tel: (702) 420-2001
ecf@randazza.com
Herschel P. Fink (Reg. # P13427)
JAFFE RAIT HEUER & WEISS, P.C.
Grand Park Centre Building
28 W. Adams Ave., Suite 1500
Detroit, MI 48226
Tel: (313) 800-6500
hfink@jaffelaw.com
Attorneys for Defendants
GotNews, LLC & Charles C. Johnson
                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

JOEL VANGEHLUWE, et al.,                      Case No.: 2:18-cv-10542-LJM-EAS

             Plaintiffs,                      DEFENDANT GOTNEWS, LLC’S
                                              NOTICE OF INTERLOCUTORY
v.                                            APPEAL

GOTNEWS, LLC, et. al.
             Defendants.



      Notice is hereby given that Defendant Got News, LLC, hereby appeals to the

United States Court of Appeals for the Sixth Circuit from the interlocutory Opinion

and Order Denying Got News’ Motion to Dismiss entered in this action on February

6, 2019. (Dkt. No. 95). “[D]enials of special motions to strike under California's anti-

SLAPP statute” are subject to interlocutory appeal under the collateral order doctrine.

Hilton v. Hallmark Cards, 599 F.3d 894, 900 (9th Cir. 2010).

                                            -1-
                               Notice of Interlocutory Appeal
                                 2:18-cv-10542-LJM-EAS
Case 2:18-cv-10542-LJM-EAS ECF No. 98 filed 02/15/19         PageID.1458   Page 2 of 3




      Dated: February 15, 2019        Respectfully Submitted,
                                      /s/ Herschel P. Fink
                                      Herschel P. Fink (Reg. # P13427).
                                      JAFFE RAIT HEUER & WEISS, P.C.
                                      Grand Park Centre Building
                                      28 W. Adams Ave., Suite 1500
                                      Detroit, MI 48226

                                      Marc J. Randazza
                                      RANDAZZA LEGAL GROUP, PLLC
                                      2764 Lake Sahara Drive, Suite 109
                                      Las Vegas, NV 89117

                                      Attorneys for Defendants
                                      GotNews, LLC & Chares C. Johnson




                                         -2-
                            Notice of Interlocutory Appeal
                              2:18-cv-10542-LJM-EAS
Case 2:18-cv-10542-LJM-EAS ECF No. 98 filed 02/15/19          PageID.1459   Page 3 of 3




                                                      Case No. 2:18-cv-10542-LJM-EAS

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on February 15, 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I further certify that

a true and correct copy of the foregoing document being served via transmission of

Notices of Electronic Filing generated by CM/ECF.

                                                Respectfully Submitted,

                                                /s/ Marc J. Randazza
                                                Marc J. Randazza




                                          -3-
                             Notice of Interlocutory Appeal
                               2:18-cv-10542-LJM-EAS
